Filed pursuant to Rule 497 File No. 333-169679 FS ENERGY AND POWER FUND Supplement dated April 15, 2013 to Prospectus dated June 4, 2012 This supplement contains information which amends, supplements or modifies certain information contained in the Prospectus of FS Energy and Power Fund dated June4, 2012, as previously supplemented and amended (as so supplemented and amended, the “Prospectus”). You should carefully consider the “Risk Factors” beginning on page32 of the Prospectus before you decide to invest in our common shares. Increase in Public Offering Price On April 15, 2013, we increased our public offering price from $10.60 per share to $10.70 per share. This increase in the public offering price will be effective as of our April 16, 2013 semi-monthly closing and will first apply to subscriptions received from April 1, 2013 through April 15, 2013. The purpose of this action is to ensure that our net asset value per share does not exceed our offering price per share, after deducting selling commissions and dealer manager fees, as required by the 1940 Act.
